      Case 1:19-cv-00112-JRH-BKE Document 14 Filed 09/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

DANNY RAY PIRTLE, II,                         )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 119-112
                                              )
ANDREW M. SAUL, Commissioner                  )
of Social Security Administration,            )
                                              )
              Defendant.                     )
                                         _________

                                         ORDER
                                         _________

       On August 10, 2020, Chief United States District Judge J. Randal Hall granted a

reversal and remand pursuant to sentence four of 42 U.S.C. § 405(g), and a judgment was

entered in Plaintiff’s favor. (Doc. nos. 10, 11.) Plaintiff now moves, under the Equal Access

to Justice Act (“EAJA”), for $4,920.00 in attorney’s fees and $424.05 in costs for the filing

fee and service by certified mail. (Doc. no. 12.) Defendant does not object to the fee

request. (Doc. no. 13.)

       In Astrue v. Ratliff, 560 U.S. 586, 589 (2010), the Supreme Court held, based on the

“plain text” of 28 U.S.C. § 2412(d), that an EAJA award “is payable to the litigant and is

therefore subject to a Government offset to satisfy a pre-existing debt that the litigant owes

the United States.” Based on Ratliff, the proper course is to “award the EAJA fees directly

to Plaintiff as the prevailing party and remain silent regarding the direction of payment of

those fees.” Bostic v. Comm’r of Soc. Sec., 858 F. Supp. 2d 1301, 1306 (M.D. Fla. 2011).

Indeed, this approach has been followed in this District. See Shank v. Berryhill, CV 116-
      Case 1:19-cv-00112-JRH-BKE Document 14 Filed 09/21/20 Page 2 of 2



030, doc. no. 20 (S.D. Ga. May 24, 2017) (awarding EAJA fees to plaintiff without directing

payment to counsel despite plaintiff’s assignment of award to counsel); Brown v. Astrue, CV

411-152, doc. no. 24 (S.D. Ga. Mar. 4, 2013) (same); Scott v. Colvin, CV 313-004, doc. no.

26 (S.D. Ga. Nov. 11, 2013) (same).

       In accord with this practice, the Court awards the EAJA fees to Plaintiff, subject to

offset by any debt owed by Plaintiff to the United States. The Court leaves it “to the

discretion of the government to accept Plaintiff’s assignment of EAJA Fees and pay fees

directly to Plaintiff[’s] counsel after a determination that Plaintiff does not owe a federal

debt.” Bostic, 858 F. Supp. 2d at 1306; see also Robinson v. Comm’r of Soc. Sec., No. 8:13-

CV-2073-T-23TGW, 2015 WL 176027, at *1 (M.D. Fla. Jan. 13, 2015) (allowing EAJA fees

“to be paid by virtue of a fee assignment, to plaintiff’s counsel by the defendant if the

plaintiff does not owe a debt to the United States Department of the Treasury”); Griffin v.

Astrue, 1:10cv115, 2010 WL 5211548, at *3 (W.D.N.C. Dec. 16, 2010) (“There is nothing in

Ratliff to indicate that it is intended to divest the government of its discretion to enter into

direct payment arrangements where there is no debt to the government or where funds

remain after satisfaction of such debt.”). The Court therefore GRANTS Plaintiff’s motion,

(doc. no. 12), and awards attorney’s fees in the amount of $4,920.00, costs in the amount of

$400.00, and expenses in the amount of $24.05. Service fees are properly awarded as

expenses under the EAJA. See Jean v. Nelson, 863 F.2d 759, 778-79 (11th Cir. 1988);

Norris v. Berryhill, CV 317-063, doc. no. 19 (S.D. Ga. Sept. 18, 2018).

       SO ORDERED this 21st day of September, 2020, at Augusta, Georgia.




                                               2
